NUMBER 13-15-00164-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CITY OF BAY CITY,                                                          Appellant,

                                          v.

SHIRLEY KNAPP, ET AL.,                                                    Appellees.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas.


                        MEMORANDUM OPINION
             Before Justices Garza, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on May 12, 2015, to allow the parties to

finalize a settlement agreement. This cause is now before the Court on a joint motion to

dismiss the appeal. Accordingly, this case is hereby REINSTATED.

      The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to the agreement, the parties request this Court
to set aside the trial court’s interlocutory order denying City of Bay City’s plea to the

jurisdiction without regard to the merits, and remand this case to the trial court for rendition

of a judgment in accordance with the parties’ agreement.1

        The Court has considered the motion and it is the Court’s opinion that the motion

should be granted.           The joint motion to set aside and remand is GRANTED.

Accordingly, we set aside the trial court’s judgment without regard to the merits, and

REMAND this case to the trial court for rendition of judgment in accordance with the

parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                           PER CURIAM

Delivered and filed the
29th day of October, 2015.




        1  Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See TEX.
R. APP. P. 42.1(a). This joint motion requests dismissal of the appeal and remand for entry of further orders
by the trial court in accordance with the settlement. While this Court may dismiss an appeal pursuant to
an agreement by the parties, we are not permitted to dismiss and remand for further proceedings. See id.,
43.2; In re Ortega, 225 S.W.3d 610, 610 n.1 (Tex. App.—El Paso 2006, no pet.). Accordingly, we interpret
the joint motion as requesting that we set aside the trial court’s judgment without regard to the merits and
that we remand to the trial court for further proceedings.


                                                     2